t c memo united_states tax_court fred j pettid petitioner v commissioner of internal revenue respondent docket no filed date james r brown and thomas r brown for petitioner henry n carriger and albert b kerkhove for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in petitioner's federal_income_tax for the years in issue _2- year deficiency dollar_figure big_number big_number after concessions the sole issue for decision is whether monthly payments that petitioner made to ms inga wagner during the years in issue are properly treated as alimony and deductible under sec_215 of the internal_revenue_code as petitioner contends or as nondeductible payments in settlement of a claim for damages as determined by respondent unless stated otherwise all section references in this opinion are to the internal_revenue_code in effect for the years in issue ms wagner was formerly known as inga wagner bartling and in various documents constituting the record of this case ms wagner is sometimes referred to as ms bartling findings_of_fact this case was submitted fully stipulated pursuant to rule of the tax_court rules_of_practice and procedure all rule references in this opinion are to the tax_court rules_of_practice and procedure the stipulation of facts supplement to stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in omaha nebraska at the time he filed his petition in this case petitioner married his first wife ms wilma rae pettid on date slightly more than years later on date the district_court of douglas county nebraska herein referred to as the district_court entered a decree dissolving this marriage on or about date petitioner obtained a license from the district_court to marry ms wagner petitioner and ms wagner were purportedly married in a solemnization ceremony conducted on date less than months after the decree dissolving petitioner's marriage to his first wife nebraska law provides that a decree dissolving a marriage shall become final and operative six months after the decree is rendered neb rev stat sec thus at the time petitioner and ms wagner were purportedly married the decree dissolving petitioner's marriage to his first wife had not yet become final approximately years later on or about date petitioner filed a petition for declaratory_judgment in the district_court seeking to have his putative marriage to ms wagner declared void the petition identifies petitioner as plaintiff and ms wagner as defendant the petition alleges in pertinent part as follows on date the marriage of plaintiff frederick j pettid to wilma rae pettid was decreed dissolved by the a sic _4- decree of the district_court of douglas county nebraska at doc no on may sic plaintiff and defendant were purportedly married in the city of omaha county of douglas nebraska pursuant to applicable nebraska statutes plaintiff frederick j pettid was under absolute disability to marry the defendant on may sic on or about date in contemplation of instituting an action for dissolution of the above-noted alleged marriage defendant removed from a joint banking account of the parties dollar_figure all of which was earned by and belonged to the plaintiff herein defendant made no contribution to said monies which she has now taken and whose whereabouts are not known to plaintiff the petition requests the following relief from the court to declare the purported marriage between petitioner and ms wagner void to determine that the dollar_figure removed by ms wagner as alleged in paragraph of the above-qgquoted petition is the property of petitioner to determine that nebraska divorce law does not apply to this action and to determine that petitioner and ms wagner each be entitled to the property that he or she personally accumulated during the purported marriage the declaratory_judgment action including amendments thereto described below is referred to herein as the annulment proceeding on date ms wagner filed a petition against petitioner in the district_court ms wagner's petition alleges in pertinent part as follows during the years and pettid dated and courted bartling viz wagner during the courtship bartling was a single_person having been legally divorced from a previous marriage at all times during the courtship pettid represented himself to bartling as a single_person who had been divorced pursuant to a dissolution of a previous marriage during the courtship pettid estab- lished himself in a position of trust and confidence with bartling which resulted from the courtship relationship in or around august pettid asked bartling to marry him promising to marry her and cohabitate as husband and wife bartling accepted the good_faith of pettid and relied upon his representation to her that he was legally capable of entering into an agreement to marry her bartling therefore having reasonably and justifiably given pettid her trust and confidence and accepting his good_faith agreed to marry pettid pursuant to his proposal in anticipation of her planned marriage to pettid and with pettid's knowledge and encouragement bartling resigned her employment in the fall of in anticipation of her planned marriage to pettid and with pettid's knowledge and agreement bartling sold her residence in the fall of and moved into her parents' house planning to remain a resident there until the marriage was solemnized in anticipation of her planned marriage to pettid and at pettid's specific request bartling gave funds to pettid for business purposes including his purchase of his medical practice and the purchase of certain real_estate throughout the entire courtship and until date pettid knew that he was not legally divorced from his first wife wilma pettid pettid knowingly and intentionally concealed his true marital status from bartling throughout their courtship and continued to conceal until date on date pettid was decreed divorced from his first wife wilma by the district_court of douglas county nebraska the decree was not effective for six months from its date pettid knowingly and intentionally concealed this fact from bartling from the date of the decree until date on or about date pettid and bartling made application to the douglas county clerk for a marriage license pettid knowingly and falsely stated the date of his divorce decree as date bartling made application_for such marriage license in good_faith based on her reliance on pettid's affirmative statements that pettid was legally capable of entering into the proposed marriage on date knowing himself to be under a legal prohibition from entering into a marriage pettid arranged a marriage ceremony in which pettid and bartling exchanged marriage vows in douglas county nebraska bartling participated in the solemnization ceremony and the reception without knowledge that pettid's divorce was not final and without knowledge that pettid was not legally capable of entering into a valid marriage bartling accepted pettid's good_faith and representations concerning his marital status in entering into and participating in the marriage ceremony with pettid and thereafter relied on the legitimacy of the marriage ceremony -_7- subsegquent to date and as a result of pettid's fraudulent representations to bartling that they were legally married and the purported marriage between bartling and pettid bartling was induced to live with pettid as his wife in reliance on the validity of the marriage and by reason of pettid's fraudulent misrepresentations to bartling that they were legally married bartling undertook certain actions including but not limited to the following a bartling assumed pettid's last name b bartling changed her status from that of a single_person to a married woman thereby being required to live meretriciously with pettid cc bartling filed federal and state_income_tax returns as the spouse of frederick j pettid for the years through d bartling performed normal duties as pettid's spouse including housekeeping cooking laundry tending to family activities being active in civic and social groups as pettid's wife e bartling assisted in pettid's medical practice development activities by being active in the medical community's social and charitable activities and assisting in the introduction of pettid to other members of the medical profession all of which assisted pettid in the development of his medical practice f bartling forsook her career in order to tend to her responsibilities as pettid's wife g bartling held herself out as a married woman h by virtue of holding herself out as a married woman bartling thereby lost certain inheritances from her parents she would have had if she had been a single_person at the time of their deaths based upon the above allegations ms wagner's petition sets forth four separate grounds for relief inten- tional infliction of emotional distress fraud and deceit and misrepresentation of capacity to marry breach of promise to marry and quantum meruit the action instituted by ms wagner is referred to herein as the bartling lawsuit on date petitioner amended his declaratory_judgment action into a petition for annulment of marriage on or about date petitioner filed a second amended petition for annulment of marriage domestic law the prayer for relief of the amended petition states as follows wherefore petitioner prays that the court decree that the marriage of the parties be null and void that each party should receive all property whether real or personal and moneys securities and other valuable items of all types that each party personally accumulated during the period since may sic and for such other and further relief that the court may deem just and proper on date petitioner and ms wagner executed a settlement agreement and mutual release the annulment agreement this agreement provides in pertinent part as follows recitals whereas on the 12th day of march pettid ie petitioner was divorced pursuant to a decree of dissolution entered in the district_court of douglas county nebraska in a matter entitled wilma rae pettid petitioner vs frederick j pettid respondent hereinafter referred to as the divorce contained at docket no and whereas on the 8th day of may pettid entered into a marriage ceremony with wagner hereinafter referred to as the marriage ceremony and whereas the marriage ceremony took place during the six-month interlocutory period of the divorce and whereas wagner was unaware of pettid's legal inability to enter into a valid marriage and is an innocent party as otherwise referred to in neb rev stat reissue and whereas pettid filed a petition for declaratory_judgment which was amended to a petition for annulment of marriage ina legal pleading entitled frederick j pettid plaintiff vs inga w bartling a k a inga w pettid con- tained at docket page in the district_court of douglas county nebraska hereinafter referred to as the annulment lawsuit and whereas wagner has filed a civil suit for deceit fraud breach of contract and quantum meruit against pettid in an action entitled inga bartling pettid plaintiff vs frederick j pettid defendant in the district_court of douglas county nebraska at docket no hereinafter referred to as the bartling lawsuit and whereas the parties desire to resolve all differences pertaining to the annulment lawsuit and the bartling lawsuit between themselves now therefore in consideration of the above and foregoing the parties agree as follows payment from pettid to wagner pettid agrees to transfer real and personal_property and to pay wagner as full and complete settlement toward the claims in the annulment lawsuit and the bartling lawsuit as follows a real_estate commonly known a sec_972 south ath street x ‘ b ira cc household goods d dean witter e insurance ‘ f periodic support payments commencing on date and continuing on the first lst day of each and every month thereafter pettid shall pay wagner periodic support payments of four thousand and no dollars dollar_figure per month for a period of eighty-four months g house account -1 cash payment xk release wagner in consideration of the compromise and settlement of her claim against pettid releases and forever discharges pettid his successors legal representatives and assigns from all claims demands and causes of action including any arising in tort or contract law or equity that wagner may now have or that might subsequently accrue to wagner known or unknown arising out of or connected with directly or indirectly the marriage of the parties which took place on date in any way connected with the relationship of the parties this release includes but is not limited to all claims and actions based on the allegations contained in the bartling lawsuit and the claims of an innocent spouse in the annulment lawsuit this release shall forever settle adjust and discharge all claims of wagner against pettid pertaining to the bartling lawsuit or the annulment lawsuit pettid in consideration of the compromise and settlement of any claims he may have against wagner releases and forever discharges wagner her successors legal representatives and assigns from all claims demands and causes of action including any arising in tort or contract law or equity known or unknown that pettid may now have or might subsequently accrue to pettid arising out of or in any way associated therewith this release shall forever settle adjust and discharge any claims that pettid may have against wagner by virtue of said marriage and all elements relating thereto full agreement this agreement repre- sents the complete understanding of the parties and constitutes a full and final settlement of all claims or claims against the other known or unknown without any reservation of any rights either in law equity tort contract or in any _ other fashion and may not be modified except in writing and signed by all of the parties binding agreement this agreement shall be binding upon the parties their respec- tive heirs successors administrators assigns and personal_representatives waiver of breach no waiver of any breach by either party of the terms of this agreement shall be deemed a waiver of any subseguent breach no modification of this agreement shall be binding upon either of the parties unless reduced to writing and subscribed by both parties unless ordered by the court the payments at issue in this case are the monthly payments made pursuant to paragraph f above on the same day that the annulment agreement was executed the district_court entered a decree which annulled petitioner's marriage to ms wagner the district_court found that petitioner was legally married to ms wilma rae pettid at the time of his marriage to ms wagner therefore the marriage of petitioner and ms wagner was void as a matter of law the district_court stated that it had examined the annulment agreement and finds the same to be fair just reasonable and not unconscionable and hereby approves the same which agreement is not being filed with the court but shall be adhered to by all parties as though said agreement were filed with the court and set forth in its entirety in this agreement that in the event either party shall fail to abide by the terms of the agreement x x the aggrieved party may file said agree- ment with the court and be entitled to all relief which would otherwise be made available for the enforcement of a judgment including contempt the district_court further stated it is further ordered adjudged and decreed that petitioner and ms wagner shall each abide by and adhere to the terms and conditions of the annulment agreement which has been reviewed by the court and has been found to be fair just reasonable and not unconscionable and which agreement shall not be filed with the court as provided for in neb rev stat sec b reissue respondent issued a notice_of_deficiency to petitioner with respect to his and returns the notice_of_deficiency sets forth the following explanation for the adjustment disallowing the deduction petitioner claimed for the payments made during alimony deduction payments totaling dollar_figure which you made in the taxable_year to inga wagner are not alimony payments but are payments in settlement of a claim for damages accordingly the payments are not deductible and your taxable_income is increased dollar_figure the notice_of_deficiency contains identical explanations for taxable years and -1 opinion the issue for decision is whether monthly payments made by petitioner to ms wagner in each of the years in issue pursuant to the annulment agreement are properly characterized as deductible_alimony under sec_215 as petitioner contends or as nondeductible payments in settlement of a claim for damages as determined by respondent petitioner bears the burden of proving respondent's determination wrong see rule a evidentiary issues as a preliminary matter we must decide respondent's objection to the introduction of joint exhibits four of the joint exhibits relate to the divorce proceeding between petitioner and ms wilma rae pettid they are described as follows 5-e decree dissolving petitioner's marriage to ms wilma rae pettid issued by the district_court of douglas county nebraska on date 6-f property settlement agreement executed by and between petitioner and ms wilma rae pettid 7-g answers to interrogatories filed in the divorce proceeding 8-h affidavit re application_for support fees custody etc and financial statement filed in the divorce proceeding fourteen of the joint exhibits relate to the purported marriage of and subsequent annulment proceeding between petitioner and ms wagner they are described as follows 9-i marriage license issued to petitioner and ms wagner on date by the office of the county judge for douglas county nebraska 10-j excerpt from a record containing ms wagner's testimony taken in a deposition in connection with the annulment proceeding 12-l affidavit re application_for support fees custody etc and financial statement filed by petitioner in the annulment proceeding 13-m affidavit re application_for support fees custody etc and financial statement filed by ms wagner in the annulment proceeding 15-o motion for temporary support filed by ms wagner in the annulment proceeding 16-p temporary order issued by the district_court of douglas county nebraska in the annulment proceeding 17-q certificate of readiness for trial prepared by ms wagner's attorney in the annulment proceeding 23-w draft of the settlement agreement and mutual release 24-x letter from petitioner's attorney to ms wagner's attorney dated date 25-y letter from petitioner's attorney to ms wagner's attorney dated date letter from ms wagner's attorney to petitioner's attorney dated date 27-aa letter from petitioner's attorney to ms wagner's attorney dated date 28-ab acknowledgment of receipt and release executed by ms wagner on date and filed on date 29-ac ms wagner's answer to request for admission dated date executed in connection with the annulment proceeding respondent's counsel set forth his objection to the exhibits in paragraph of the stipulation of facts and paragraph of the supplement to stipulation of facts which state as follows respondent also objects to admission into evidence of joint exhibits 5-e 6-f 7-g 8-h 9-i 10-j 12-l 13-m 16-p 17-q 23-w 24-x 26-z 27-aa and 28-ab on the grounds that the annulment agreement represents the complete understanding of the parties and constitutes a full and final settlement of all claims or claims against the other known or unknown without any reserva-- tion of any rights either in law equity tort contract or in any other fashion and may not be modified except in writing and signed by all of the parties joint exhibits 5-h 6-f 7-g 8-h 9-i 10-j 12-l 13-m 16-p 17-q 23-w 24-x 26-z 27-aa and 28-ab could not be admitted as parole sic evidence in an action between pettid and wagner to alter the construc-- tion of the annulment agreement or to show its unenforceability because of mistake undue influence fraud duress etc 378_f2d_771 3rd cir k k in paragraph of the stipulation of facts respondent objected to admission of several joint exhibits into evidence respondent continues to object to all of the joint exhibits listed in paragraph of the stipulation of facts and now adds joint exhibits 25-y and 29-ac xk k although nominally phrased in terms of the parol evidence rule respondent's objection is based on the application of the court's holding in 378_f2d_771 3d cir vacating and remanding 44_tc_549 in that case the taxpayers executed covenants not to compete and a purchase agreement in connection with their sale of stock the documents specifically allocated a portion of the total consideration to the covenants not to compete nevertheless on their tax returns the taxpayers reported the entire amount received from the buyer as proceeds from the sale of stock the taxpayers argued that the allocation of the buyer's consideration in the covenants not to compete and the purchase agreement had no basis in fact or economic reality and that taxation should be based on the substance of the transaction in response to the taxpayers' argument the court_of_appeals adopted the following rule a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc id pincite this court has not adopted the rule enun- ciated by the court_of_appeals for the third circuit in commissioner v danielson supra see 111_tc_105 87_tc_178 ndollar_figure affd without published opinion 833_f2d_303 3d cir 87_tc_1046 73_tc_406 n on brief respondent's counsel expanded the basis for his objection to include two additional theories the strong_proof rule and the holding of 46_tc_674 under the strong_proof rule adopted by this court a taxpayer can ignore the unambiguous terms of a binding agreement only if the taxpayer presents strong_proof that is more than a preponderance_of_the_evidence that the terms of the written instrument do not reflect the actual intention of the parties thereto g c servs corp v commissioner t c pincite 102_tc_406 76_tc_239 similarly the holding in grummer v commissioner is stated as follows extrinsic evidence designed to alter the language of a divorce decree or separation agreement will not be considered in determining whether payments constitute alimony or child_support when the agreement of the parties specifically and unequivocally fixes the character of such payments grummer v commissioner t c pincite in that case the court found no ambiguity of the agreement id pincite the danielson_rule the strong_proof rule and the grummer holding all relate to the same issue whether a party to a binding agreement should be permitted to avoid the tax consequences that would otherwise flow from the unambiguous terms of the agreement the danielson_rule and the strong_proof rule differ in the level of proof necessary to challenge the tax consequences of an agreement the grummer case adopts a rule prohibiting consideration of extrinsic evidence in interpreting the unambiguous language of a divorce decree or separation agreement none of the three theories relied upon by respondent apply to the instant case all three theories apply only in the case of an unambiguous agreement however we find paragraph f of the annulment agreement to be ambiguous because it does not state whether or to what extent the periodic support payments are in settlement of a claim for damages under the bartling lawsuit or are payments in connection with the annulment of petitioner's purported marriage to ms wagner paragraph of the annulment agreement states that the transfers of property and payments are in full and complete settlement toward the claims in the annulment lawsuit and the bartling lawsuit petitioner is not attempting to alter the unambiguous terms of the annulment agreement and thus avoid the tax consequences that flow from this agreement rather by introducing the joint exhibits into evidence petitioner seeks to produce evidence contrary to respondent's position that the subject payments are in settlement of a claim for damages ie the bartling lawsuit and to prove that the parties to the annulment agreement intended the periodic support payments to gualify as alimony or separate_maintenance accordingly we overrule respondent's objection to the joint exhibits respondent also objects to paragraph of the stipulation of facts and paragraph of the supplement to stipulation of facts relating to respondent's treatment of the payments received by ms wagner paragraph of the stipulation of facts states in pertinent part as follows pettid ie petitioner asserts that for the same three tax years and the commissioner determined that the same dollar_figure monthly payments that pettid made to wagner were alimony includable in her gross_income paragraph of the supplement to stipulation of facts provides in pertinent part as follows on date respondent issued a notice_of_deficiency to inga wagner for tax years and in which respondent determined that inga wagner was liable for tax on the payments she received from petitioner fred j pettid in response to paragraph f of the annulment agreement respondent objects to the above-quoted statements on the ground that the determinations made by the commissioner with respect to the treatment of the payments in ms wagner's returns are not probative as to the treat-- ment of the payments in petitioner's returns petitioner did not address respondent's objection on brief and thus he has conceded it see 22_tc_593 stating that because petitioners did not address transferee_liability on brief petitioners had conceded the issue levert v commissioner tcmemo_1989_333 stating that respondent had conceded the taxpayer's liability for an addition_to_tax that was determined in the notice_of_deficiency by failing to discuss the issue on brief accordingly we sustain respondent's objection to the admission of paragraph of the stipulation of facts and paragraph of the supplement to stipulation of facts -99 - alimony or separate_maintenance the principal issue in this case is whether the payments made by petitioner to ms wagner are properly characterized as alimony or separate_maintenance pay- ments deductible under sec_215 sec_215 b provides that the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined by sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides as follows sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate main-- tenance the payee spouse and the payor spouse are not members of the same house- hold at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if the payments made by petitioner fail to meet each of the four criteria enumerated by sec_71 then the payments are not alimony or separate_maintenance payments and are not deductible by petitioner under sec_215 as stated in respondent's reply brief both petitioner and respondent agree that payments made by petitioner meet the requirements contained in sec_71 a b and c therefore the sole question remaining is whether the subject payments satisfy the requirements of subparagraph d respondent takes the position that the requirements of subparagraph d are not satisfied for the following two reasons first there is no reference in the annulment agreement which requires the termination of the support payments upon wagner's death second there appears to be a specific requirement in the agreement for pettid to continue the payments should wagner die contrary to respondent's first position we conclude that petitioner's liability to make payments under para- graph f of the annulment agreement terminates upon the death of ms wagner by operation of neb rev stat section which provides as follows decree alimony division of property criteria modification revocation termination when dissolution of marriage is decreed the court may order payment of such alimony by one party to the other and division of property as may be reasonable having regard for the circumstances of the parties duration of the marriage a history of the contributions to the marriage by each party and interruption of personal careers or educational opportunities except as otherwise agreed by the parties in writing or by order of the court alimony orders shall terminate upon the death of either party or the remarriage of the recipient the purpose of alimony is to provide for the continued maintenance or support of one party by the other when the relative economic circum- stances and the other criteria enumerated in this section make it appropriate emphasis added neb rev stat sec neb rev stat section provides that the payor's liability to make payments under alimony orders terminates by operation of law upon the death of either spouse or the remarriage of the recipient spouse except as otherwise agreed by the parties in writing or by order of the court we note that respondent does not argue that the district court's decree is not an alimony order in this case neither the annulment agreement nor the decree of annulment provides for the termination of the payments required under paragraph f of the agreement thus petitioner’s liability to make the payments terminates by operation of neb rev stat section upon ms wagner’s death under nebraska law there is a distinction between annulment and divorce annulment is the declaration by a court that a purported marriage is null and void as if the marriage had not occurred see neb rev stat sec divorce is the termination of a valid and binding marriage see neb rev stat sec notwithstanding this distinction annulment actions are brought in the same manner as divorce actions and are subject_to the same provisions of the nebraska divorce and alimony law see neb rev stat sec our interpretation of neb rev stat section is supported by the holding in buller v euler n w 2d neb the issue in buler v kuler was whether under neb rev stat section the remarriage of the ex-wife caused the termination of the payment of alimony to her the court held that neither the property settlement nor the decree provides for the termination of alimony upon the occurrence of a specified event set out in the agreement nor does either state that the agree- ment shall not be subject_to amendment or revision section clearly states that alimony payments will terminate by operation of law when a decree is silent on the effect of death or remarriage emphasis added id pincite respondent attempts to distinguish euler v euler by noting that the agreement in that case expressly permitted modification respondent argues that the court in kuler v buler concluded that termination language could be added to the agreement in this case on the other hand respondent argues that the annulment agreement does not permit modification and that language terminating petitioner's liability to make the subject payments upon the death of ms wagner cannot be added we disagree we do not agree that the statutory direction set forth in neb rev stat section can be defeated by a general contractual provision prohibiting modification of the agreement if neb rev stat section applies a payor's liability to pay alimony terminates automatically by operation of law upon the death of the payee as the court stated in kingery v kingery the words terminate upon the death of either party or the remarriage of the recipient clearly show that this portion of the statute needs no order of court to effect termination the alimony terminates by operation of law when the condition occurs -o7 - kingery v kingery n w 2d neb thus if neb rev stat section applies liability to make the payments terminates without a court order similarly the termination takes place without modifica- tion of the annulment agreement or the decree of annulment respondent cites watters v foreman n w 2d neb in support of his position that sec_71 d not satisfied because paragraph f of the annulment agreement does not explicitly provide for termination of the subject support payments upon the death or remarriage of ms wagner the issue in watters v foreman supra was whether the remarriage of the payee spouse resulted in the termination of alimony by operation of neb rev stat section the court decree stated that the payments would cease upon the payee's death but it was silent about remarriage in support of his position that his obligation to pay alimony terminated upon his ex-wife's remarriage the payor foreman argued that neb rev stat section required termination of the alimony payments upon the remarriage of his ex-wife the court in watters v foreman supra held where the parties by their agreement in writing or the court by its decree provide that a specific amount of alimony shall be paid for a specific period of time and shall terminate only upon the occurring of a specific event set out in the agreement or decree and otherwise shall not be subject_to amendment or revision the payments of such alimony shall terminate only upon the happening of the event set out in the agreement or decree id pincite respondent notes that in watters v foreman supra the parties to the written_agreement did not include the remarriage of the ex-wife as a ground for termination and the agreement stated that it was final and complete and not subject_to revision or amendment according to respondent the same result should follow in the instant case because the annulment agreement likewise does not include the death of ms wagner as a ground for termination and states that it is final and complete and not subject_to revision or modification we believe that watters v foreman supra is dis- tinguishable from the instant case in watters v foreman supra the decree fit within the except as otherwise agreed by the parties in writing or by order of the court language of neb rev stat section because the decree expressly dealt with termination and provided that termination would occur upon the death of the payee spouse in the instant case on the other hand the annulment agreement is silent about termination and is silent about the effect that the death or remarriage of ms wagner will have on the payments required under paragraph f thus the parties to the annulment agreement have not otherwise agreed in writing regarding the effect of the death or remarriage of ms wagner on petitioner's liability to make payments under paragraph f in such a case by operation of neb rev stat section the payments automatically terminate upon the death of petitioner or of ms wagner or remarriage of ms wagner respondent further argues that sec_71 d is not satisfied because petitioner or his estate may be required to make payments under the annulment agreement after ms wagner's death to support this argument respondent makes three points first respondent notes that paragraph of the annulment agreement provides this agreement shall be binding upon the parties their respective heirs successors administrators assigns and personal_representatives second respondent argues that because the annulment agreement provides that it cannot be modified it 1s equivalent to a judgment on which ms wagner's heirs could bring an action third respondent asserts that the annulment agreement is a settlement of the bartling lawsuit a tort suit and the payments in issue are simply the periodic_payment of a damage award that could be enforced against petitioner by ms wagner's heirs unlike respondent we do not believe that any provision of the annulment agreement or the decree of annulment requires petitioner to continue making the monthly payments under paragraph f of the agreement after ms wagner’s death as to the first and second points raised by respondent we do not agree that the binding agreement provision or the no modification provision of the annulment agreement can be read so broadly as to reguire the payments to continue after ms wagner's death or to constitute an agreement of the parties that the alimony order will not terminate on ms wagner's death as otherwise required by neb rev stat section we also disagree with respondent’s third point that the annulment agreement is a settlement of the bartling lawsuit a tort action and the payments in issue are periodic_payments of a damage award that could be enforced by ms wagner’s heirs while we agree that the bartling lawsuit was settled in the annulment agreement we do not agree that it was necessarily a tort action or that the subject payments relate to an award of damages accordingly by operation of neb rev stat section the payments described by paragraph f of the annulment agreement terminate upon the death of ms wagner thus the payments constitute alimony under sec_71 b because there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse as reguired by sec_71 therefore we find that the subject payments constitute alimony or separate_maintenance payments within the meaning of sec_71 and are deductible under sec_215 to reflect the foregoing decision will be entered under rule
